Citation Nr: 1726238	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  05-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain (a low back disability).  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for lumbosacral strain.  In October 2015, this matter was remanded for a videoconference hearing before the Board.  In September 2016, such hearing was held before the undersigned; a transcript is in the record.  In January 2017, the case was remanded for additional development.  An April 2017 rating decision increased the rating to 20 percent, effective July 20, 2009 (the date of the claim for increase).


FINDING OF FACT

At no time under consideration is the Veteran's low back disability shown to have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; neurological manifestations are not shown; incapacitating episodes of disc disease are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA notice requirement is for a generic notice, of the type of evidence needed to substantiate the claim (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment), as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  An August 2009 VA letter provided the Veteran such notice.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2016 hearing, the undersigned explained what was needed to substantiate the claim, elicited testimony regarding the state of the disability, and identified further development to be completed.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in August 2009 (spine), February 2013 (peripheral nerves), February 2015 (spine), April 2015 (spine), August 2016 (spine), and (pursuant to the Board's January 2017 remand) January 2017 (spine).  The Board finds the reports of those examinations cumulatively adequate for rating purposes as they note the findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 
5235 - 5243.  As the Veteran's lumbar spine disability includes disc pathology it may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on Incapacitating Episodes of Disc Disease, whichever are more favorable.  Under the General Formula the following ratings apply: A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply:  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's claim for an increased rating was received in July 2009.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in July 2008). 

A February 1998 Social Security Administration (SSA) determination report notes a primary diagnosis of late effects of injuries to the nervous system and a secondary diagnosis of essential hypertension.  Records note a January 1990 low back, work-related lifting injury.  Additional SSA records are not available as they have been destroyed.  See September 2016 SSA National Records Center correspondence.  

In August 2009, VA received four buddy statements in support of the claim.  They generally relate that the Veteran experiences back pain and decreased mobility. 

On August 2009 VA spine examination, the Veteran reported constant pain.  He reported that he can only sit for 15 to 20 minutes before he must lie down to relieve the pain; he denied physician directed bed rest.  The Veteran was unwilling to rise from his wheelchair for range of motion testing.  Following x-ray, the impression was chronic lumbosacral strain and facet tropism at L5-S1 with radicular pain into both lower extremities and weakness of both lower extremities of unknown origin.  The examiner opined that the Veteran was unable to return to his prior employment at a manufacturing plant, but was able to maintain gainful employment at a sedentary position.  

A February 2013 VA peripheral nerves conditions examination report notes the Veteran's report of numbness down his buttocks, thighs, and feet around 1992.  The examiner noted a 1989 diagnosis of diabetes and a 1990 diagnosis of peripheral neuropathy.  An April 2003 electromyography (EMG) study found no electrodiagnostic evidence of radiculopathy/denervation; his complaints at the time were considered inconsistent with radiculopathy.  August 2009 spine x-rays were normal, with no evidence of prior injury or malalignment.  The examiner opined that the bilateral lower extremity peripheral neuropathy was caused by diabetes and not by the service-connected lumbar spine disability.  He explained that if the Veteran had suffered significant back injury in service or even on the job in 1990, "it most definitely would show up on plain film x-rays so many years later, and there isn't even a sign of osteoarthritis.  There is just no way that he has spinal nerve involvement causing either peripheral neuropathy or urogenital symptoms such as neurogenic bladder or erectile dysfunction."  

A December 2013 neurology record notes complaints of decreased sensation below the knees; testing showed a hemoglobin A1c count of 15.7%; the impression was diabetic peripheral neuropathy.  An April 2014 neurology record notes complaints of decreased sensation to vibration below the knees; the impression was diabetic peripheral neuropathy.  

A November 2014 clinical record notes that the Veteran tries to exercise a little bit by using crutches.  A January 2015 clinical record notes that the Veteran uses a wheelchair but is able to ambulate.

On February 2015 VA spine examination, the Veteran attempted to rise from his wheelchair for range of motion testing.  The report indicates that the Veteran went "suddenly dead weight" and was eased to the floor; a policeman assisted in returning him to his wheelchair.  Range of motion testing was not conducted, but the Veteran's spine was not ankylosed.  Following review of a July 2013 MRI which showed degenerative disc disease (DDD) at L4-5 and L5-S1, the diagnosis was DDD of the lumbar spine and degenerative arthritis of the spine.  The examiner indicated that the Veteran did not have IVDS or other neurological abnormalities.   
 
A March 2015 neurology record notes complaints of bilateral lower extremity tingling and pin-prick sensation from the knees down.  Following examination, the impression was diabetic neuropathy. 

On April 2015 VA spine examination, the Veteran reported constant back pain that is aggravated by long periods of sitting.  He denied hospitalization or emergency room visits in the past year.  He treated the pain with a Tens unit, acetaminophen, analgesic cream, and methocarbamol.  He reported that he uses crutches to assist with wheelchair transfers and can ambulate 10 feet independently.  However, he reported that he was unable to stand and ascend to the examination table; range of motion testing was not conducted.  The examiner noted that the Veteran does not have IVDS, radiculopathy, or other neurologic abnormalities (including bowel or bladder problems); his spine was not ankylosed.  The examiner noted multiple comorbidities including bilateral wrist pain, chest pain with multiple emergency room visits, type 2 diabetes mellitus with neuropathy, knee pain, and chronic back pain.  He observed that the Veteran was limited to walking 10 feet with crutches, used his wheelchair most days, and required assistance with bathing and dressing.      

An October 2015 Board decision denied service connection for peripheral neuropathy, bladder disorder, and erectile dysfunction, to include as secondary to the service-connected lumbar spine disability.  

On August 2016 VA (fee basis) examination, the examiner diagnosed lumbosacral strain and IVDS.  Range of motion studies were not conducted as the Veteran reported he was unable to stand or walk independently.  On examination, there was localized tenderness and muscle spasm resulting in abnormal gait or abnormal spine contour.  The spine was not ankylosed.  The examiner diagnosed mild radiculopathy of the lower extremities; other neurologic abnormalities (such as bowel or bladder problems) were not found.  The Veteran denied bed rest prescribed by a physician in the past 12 months.  The functional impact of his disability was noted to be inability to stand or walk independently.  The examiner, a family practitioner, did not review any portion of the Veteran's claims file. 

At the September 2016 Board hearing, the Veteran testified that he has constant back pain (rated 5/10) that he treats with acetaminophen, methocarbamol, a heating pad, and a Tens unit.  He reported flare-ups three or four times a week which are relieved by resting in bed.  He could not recall any spine range of motion testing being conducted during the appeal period.  

On January 2017 VA spine examination, the Veteran reported low back pain manifested by flare-ups that last "at least a couple of days" and limit walking, sitting, and standing.  He reported that he was then currently in the middle of a flare-up.  The Veteran stood for range of motion testing, but only for a few minutes and several repetitions, as the examiner believed prolonged standing would increase the risk of falling.  Objective range of motion testing found forward flexion to 45 degrees, extension to 0 degrees, right and left lateral flexion both to 10 degrees, and right and left lateral rotation both to 15 degrees; his restricted ability to bend, twist, and lean was noted as a functional loss.  The examiner opined that pain, weakness, fatigability, or incoordination do not significantly limit functional ability during flare-ups.  Muscle strength, deep tendon reflexes, and sensory examinations were all normal.  The spine was not ankylosed, there were no signs or symptoms of radiculopathy, or other neurologic abnormalities (such as bowel or bladder problems).  The Veteran did not have IVDS of the thoracolumbar spine.  The examiner reviewed the entire claims file and noted that a March 2003 EMG was consistent with sensory peripheral neuropathy (most likely from diabetes) without demonstrable radiculopathy; he noted the Veteran's history of diabetes and opined that the Veteran's neurological symptoms are the result of diabetic peripheral neuropathy.  The examiner opined that the Veteran is qualified for sedentary work with frequent changes in position, as he is limited to standing less than five minutes, walking a few feet, and sitting thirty to forty minutes.              

Analysis

The Veteran's low back disability is currently rated 20 percent under Code 5237 (under the General Formula).  A higher schedular rating under the General Formula would require either forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  The evidence of record does not show any period of time when symptoms were of (or approximated) such nature as to warrant a rating in excess of 20 percent.  The only objective range of motion testing conducted during the appeal period found forward flexion to 45 degrees.  See January 2017 VA examination report.  Ankylosis of the spine was neither shown nor alleged; notably every VA spine examination report indicates that the Veteran's spine was not ankylosed.    

The Board has also considered whether a higher schedular rating would be warranted if the low back disability was rated under the Formula for Rating IVDS based on incapacitating episodes.  Under that Formula, the next higher (40 percent) rating for IVDS requires at least 4 (but less than 6) weeks of total duration of incapacitating episodes in the last 12 months.  However, review of the evidence shows that physician prescribed bed rest was neither shown nor alleged.  Accordingly, a higher rating under the Formula for Rating IVDS based on incapacitating episodes is not warranted. 

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  The Board notes the Veteran's consistent reports of flare-ups lasting up to one week in duration.  Notably, the January 2017 examination was conducted during a flare-up and the clinical findings during that examination do not reflect pathology/impairment warranting the next higher (40 percent) rating.  

As noted above, in October 2015, the Board denied service connection for neurological manifestations including peripheral neuropathy, bladder disorder, and erectile dysfunction.  Since then, two additional examination reports have been added to the record.  The August 2016 examiner diagnosed mild radiculopathy of the lower extremities.  The January 2017 examiner diagnosed diabetic peripheral neuropathy (and not lumbar radiculopathy).  The Board finds the January 2017 examiner's opinion more probative as the August 2016 examiner did not review any portion of the Veteran's claims folder; contrarily, the January 2017 examiner reviewed the entire claims file and cited to prior medical evidence which confirmed diabetic peripheral neuropathy and did not show objective evidence radiculopathy.  Neither examiner diagnosed associated bowel or bladder problems.  Accordingly, a separate rating for associated neurological manifestations is not warranted.  In conclusion, a schedular rating for the Veteran's low back disability in excess of 20 percent is not warranted.   

The Board has considered whether this matter warrants referral for consideration of an extraschedular rating under 38 C.F.R. §  3.321(b)(1).  The determination involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If so, the analysis stops at that point; referral for extraschedular consideration is not required.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a further determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that the first prong of the Thun analysis is not satisfied.  The Veteran's low back disability is manifested by reports of pain, reduced range of motion, and occasional flare-ups.  Such manifestations and related impairment are fully contemplated by the regular schedular criteria.  Those criteria provide for higher ratings, but the criteria for such ratings are not met.  Furthermore, there is nothing exceptional or unusual about the Veteran's low back disability.  Accordingly, referral for extraschedular consideration is not warranted.   

Finally, the Board notes that an unappealed October 2016 rating decision denied the Veteran a total rating based on individual unemployability (TDIU).  A claim for TDIU has not been re-raised since, in the context of the instant claim for increase.  While VA examiners have opined that the Veteran's back disability limits his ability to walk even short distances, and stand or sit for prolonged periods, they further opined that he is capable of engaging in sedentary employment.  See August 2009 and January 2017 examination reports.   

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


